Name: Commission Regulation (EC) No 848/2000 of 27 April 2000 amending Regulation (EC) No 1168/1999 laying down marketing standards for plums
 Type: Regulation
 Subject Matter: marketing;  plant product;  consumption
 Date Published: nan

 Avis juridique important|32000R0848Commission Regulation (EC) No 848/2000 of 27 April 2000 amending Regulation (EC) No 1168/1999 laying down marketing standards for plums Official Journal L 103 , 28/04/2000 P. 0009 - 0013Commission Regulation (EC) No 848/2000of 27 April 2000amending Regulation (EC) No 1168/1999 laying down marketing standards for plumsTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 2200/96 of 28 October 1996 on the common organisation of the market in fruit and vegetables(1), as last amended by Regulation (EC) No 1257/1999(2), and in particular Article 2(2) thereof,Whereas:(1) The Annex to Commission Regulation (EC) No 1168/1999 of 3 June 1999 laying down marketing standards for plums(3) contains a non-exhaustive list of large-fruited varietes.(2) The non-exhaustive list of large-fruited varieties contained in the standards for plums recommended by the United Nations Economic Commission for Europe distinguishes between varieties of Prunus domestica and those of Prunus salicina. In the interest of transparency on the world market, the non-exhaustive list of large-fruited varieties contained in the Annex to Regulation (EC) No 1168/1999 should be amended.(3) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fresh Fruit and Vegetables,HAS ADOPTED THIS REGULATION:Article 1The non-exhaustive list of large-fruited varieties following Title VI (Provisions concerning marking) of the Annex to Regulation (EC) No 1168/1999 is replaced by the list given in the Annex hereto.Article 2This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Communities.It shall apply from the first day of the third month following its entry into force.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 27 April 2000.For the CommissionFranz FischlerMember of the Commission(1) OJ L 297, 21.11.1996, p. 1.(2) OJ L 160, 26.6.1999, p. 80.(3) OJ L 141, 4.6.1999, p. 5.ANNEX"APPENDIX1. Non-exhaustive list of large-fruited varieties of Prunus domestica>TABLE>2. Non-exhaustive list of large-fruited varieties of Prunus salicina>TABLE>"